Case 1:19-cv-00007-CBA-VMS Document 110 Filed 08/16/19 Page 1 of 4 PageID #: 8110


  August 16, 2019

  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al., 19-cv-007 (E.D.N.Y.)

  Dear Judge Amon:

          This letter is submitted on behalf of all Defendants1 pursuant to Section 3(A) of Your
  Honor’s Individual Motion Practices and Rules to request a pre-motion conference in advance of
  Defendants’ contemplated motions to dismiss the First Amended Complaint (the “FAC”), which
  adds over 200 pages, 1,200 paragraphs, and a new Defendant, while expanding Plaintiffs’
  conspiracy claim to include all Defendants. Société Générale de Banque au Liban S.A.L.
  (“SGBL”) today is filing a supplemental letter addressing count IV, which only is asserted
  against SGBL based on its purchase of certain assets and liabilities.

         Plaintiffs filed their original Complaint on January 1, 2019. See ECF No. 1. On May 31,
  Defendants sought a pre-motion conference to address their contemplated joint motions to
  dismiss. See ECF No. 91-93. Pursuant to a Scheduling Order issued on June 12, 2019,
  Defendants then served Plaintiffs with motions to dismiss on July 15, 2019. See ECF Nos. 100-
  02. On August 2, 2019, Plaintiffs filed the FAC. See ECF No. 105. Defendants intend to move to
  dismiss the FAC.

           Defendants are twelve financial institutions in Lebanon, together accounting for over
  80% of the total assets in the Lebanese banking sector. The FAC, like the original Complaint,
  broadly alleges that these Defendants bear responsibility for injuries to certain U.S. military
  personnel serving in Iraq during the Iraq War. Plaintiffs’ effort to seek money damages from
  Defendants rests on allegations that these banks provided routine banking services to entities that
  Plaintiffs assert were associated with or controlled by Hezbollah, which in turn purportedly
  facilitated or supported the violence that gave rise to Plaintiffs’ injuries. Plaintiffs assert primary
  and secondary liability claims under the Anti-Terrorism Act (18 U.S.C. § 2331, et seq.)
  (“ATA”), as amended by the Justice Against Sponsors of Terrorism Act (“JASTA”).

          This case is one of many brought by Plaintiffs based upon the same incidents and
  injuries. In multiple other actions pending in this District and elsewhere, Plaintiffs have sued a




  1
    “Defendants” refers to Société Générale de Banque au Liban S.A.L., Fransabank S.A.L., Bank of Beirut and the
  Arab Countries S.A.L., Bank of Beirut S.A.L., MEAB s.a.l. (sued as Middle East and Africa Bank), Lebanon & Gulf
  Bank S.A.L., Byblos Bank S.A.L., Bank Audi S.A.L., Banque Libano Française S.A.L., Jammal Trust Bank S.A.L.,
  BLOM Bank S.A.L., and Fenicia Bank s.a.l.
Case 1:19-cv-00007-CBA-VMS Document 110 Filed 08/16/19 Page 2 of 4 PageID #: 8111


  Honorable Carol Bagley Amon
  August 16, 2019
  Page 2

  number of U.S. and European banks, Iranian banks, pharmaceutical companies, and the
  government of Iran.2

           Defendants abhor terrorism and violence perpetrated against anyone, particularly U.S.
  military personnel, but Defendants had nothing to do with Plaintiffs’ injuries. This lawsuit
  should be dismissed because Defendants are not subject to U.S. jurisdiction and the FAC fails to
  state a claim under the ATA. Defendants intend to move to dismiss the FAC on similar grounds
  as those set forth in Defendants’ previous joint pre-motion letter (ECF No. 91), including: (1) the
  FAC fails to make a prima facie showing that Defendants are subject to personal jurisdiction; (2)
  the FAC fails to allege facts plausibly showing proximate causation; (3) the FAC fails to allege
  facts plausibly showing that Defendants committed “acts of international terrorism;” (4) the FAC
  fails to allege facts plausibly showing critical elements of the underlying “material support”
  provision; (5) the FAC fails to satisfy threshold requirements for the application of secondary
  liability under JASTA; and (6) the FAC fails to allege facts plausibly showing that Defendants
  provided “knowing, substantial assistance” to the principal actors. In addition, Defendants intend
  to move jointly to dismiss Plaintiffs’ conspiracy claim, newly asserted against all Defendants in
  the FAC, for failure to allege facts plausibly showing the required elements.

         Per Your Honor’s individual rules, the parties have met and conferred, and, subject to the
  Court’s approval, propose the following briefing schedule for Defendants’ contemplated motion
  to dismiss the FAC: Defendants’ motion: November 1, 2019, Plaintiffs’ opposition: December
  16, 2019, and Defendants’ reply: January 31, 2020.

         Defendants anticipate submitting a single joint brief addressing issues common to all
  Defendants not to exceed 50 pages, and Defendant-specific supplemental briefs, to the extent
  required, addressing allegations unique to certain Defendants.

                                                      Respectfully submitted,


      Dated: August 16, 2019                                 MAYER BROWN LLP

                                                             By: /s/ Mark G. Hanchet
                                                                 Mark G. Hanchet
                                                                 Robert W. Hamburg

  2
     Freeman v. HSBC Holdings plc, No. 14-cv-6601 (E.D.N.Y. filed Nov. 10, 2014); Fritz v. Islamic Rep. of Iran, No.
  15-cv-456 (D.D.C. filed Mar. 30, 2015); Karcher v. Islamic Rep. of Iran, No. 16-cv-232 (D.D.C. filed Feb. 12,
  2016); Burks v. Islamic Rep. of Iran, No. 16-cv-1102 (D.D.C. filed June 13, 2016); Martinez v. Deutsche Bank, No.
  17-cv-2474 (E.D.N.Y. filed Nov. 2, 2016); Hake v. Bank Markazi Jomhouri Islami Iran, No. 17-cv-114 (D.D.C.
  filed Jan. 17, 2017); Brooks v. Bank Markazi Jomhouri Islami Iran, No. 17-cv-737 (D.D.C. filed Apr. 20, 2017);
  Field v. Bank Markazi Jomhouri Islami Iran, No. 17-cv-2126 (D.D.C. filed Oct. 13, 2017); Atchley v. AstraZeneca
  UK Ltd., No. 17-cv-2136 (D.D.C. filed Oct. 17, 2017); Stearns v. Islamic Rep. of Iran, No. 17-cv-131 (D.D.C. Jan.
  19, 2017); Freeman v. HSBC Holdings plc, No. 18-cv-7359 (E.D.N.Y. filed Dec. 26, 2018); Stephens v. HSBC
  Holdings plc, No. 18-cv-7439 (E.D.N.Y. filed Dec. 28, 2018).
Case 1:19-cv-00007-CBA-VMS Document 110 Filed 08/16/19 Page 3 of 4 PageID #: 8112


  Honorable Carol Bagley Amon
  August 16, 2019
  Page 3

                                                   Mayer Brown LLP
                                                   1221 Avenue of the Americas
                                                   New York, NY 10020
                                                   212-506-2500
                                                   Email: mhanchet@mayerbrown.com
                                                   Email: rhamburg@mayerbrown.com

                                                   Attorneys for Defendant Banque Libano
                                                   Française SAL


   MAYER BROWN LLP                             DLA PIPER LLP (US)

   By: /s/ Andrew J. Pincus                    By: /s/ Jonathan D. Siegfried
       Andrew J. Pincus                            Jonathan D. Siegfried
       Mayer Brown LLP                             Douglas W. Mateyaschuk II
       1999 K Street, NW                           DLA Piper LLP (US)
       Washington, DC 20006                        1251 Avenue of The Americas
       202-263-3220                                New York, NY 10020
       Email: apincus@mayerbrown.com               212-335-4925
                                                   Email: jonathan.siegfried@dlapiper.com
       Christopher J. Houpt                        Email: douglas.mateyaschuk@dlapiper.com
       Mayer Brown LLP
       1221 Avenue of the Americas                 Attorneys for Defendants Byblos Bank SAL,
       New York, NY 10020                          Bank of Beirut and the Arab Countries SAL,
       212-506-2500                                and Lebanon and Gulf Bank SAL
       Email: choupt@mayerbrown.com

       Attorneys for Defendant Bank Audi SAL


   ASHCROFT LAW FIRM, LLC                      DECHERT LLP

   By: /s/ Michael J. Sullivan                 By: /s/ Linda C. Goldstein
       Michael J. Sullivan                         Linda C. Goldstein
       Brian J. Leske                              Dechert LLP
       Ashcroft Law Firm, LLC                      1095 Avenue Of The Americas
       200 State Street, 7th Floor                 Three Bryant Park
       Boston, MA 02109                            New York, NY 10036
       617-573-9400                                212-698-3500
       Email: msullivan@ashcroftlawfirm.com        Email: linda.goldstein@dechert.com
       Email: bleske@ashcroftlawfirm.com
                                                   Michael H. McGinley (pro hac vice)
Case 1:19-cv-00007-CBA-VMS Document 110 Filed 08/16/19 Page 4 of 4 PageID #: 8113


  Honorable Carol Bagley Amon
  August 16, 2019
  Page 4

       Attorneys for Defendant Société Générale      Dechert LLP
       de Banque au Liban S.A.L.                     Cira Centre
                                                     2929 Arch Street
                                                     Philadelphia, PA 19104
                                                     215-994-4000
                                                     Email: michael.mcginley@dechert.com

                                                     Attorneys for Defendants BLOM Bank SAL
                                                     and Fransabank SAL

   SQUIRE PATTON BOGGS (US) LLP                   SHEARMAN & STERLING LLP

   By: /s/ Gassan A. Baloul                       By: /s/ Brian H. Polovoy
       Gassan A. Baloul                               Brian H. Polovoy
       Mitchell R. Berger                             Henry Weisburg
       Squire Patton Boggs (US) LLP                   Shearman & Sterling LLP
       2550 M Street, NW                              599 Lexington Avenue
       Washington, DC 20037                           New York, NY 10022
       202-457-6155                                   212-848-4000
       Email: gassan.baloul@squirepb.com              Email: bpolovoy@shearman.com
       Email: mitchell.berger@squirepb.com            Email: hweisburg@shearman.com

       Attorneys for Defendants MEAB s.a.l.          Attorneys for Defendant Bank of Beirut SAL
       (sued as Middle East Africa Bank SAL)
       and Fenicia Bank s.a.l.


   WHITE & CASE LLP

   By: /s/ Christopher M. Curran
       Christopher M. Curran
       Nicole Erb
       White & Case LLP
       701 Thirteenth Street NW
       Washington, DC 20005
       202-626-3600
       Email: ccurran@whitecase.com
       Email: nerb@whitecase.com

       Attorneys for Defendant Jammal Trust
       Bank SAL
